Citation Nr: 0908362	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-06 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for nerve damage of the 
right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Fargnoli, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1988 to December 
1991 and from January 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee that denied the benefit sought on 
appeal.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, during the March 2008 hearing before the Board, the 
Veteran testified that there more recent VA outpatient 
treatment records regarding his right leg pain which are not 
currently of record.  Given that the VA treatment records are 
relevant to the issue on appeal, the Board must return the 
case to obtain these records.  See Bell v. Derwinski, 
2 Vet.App. 611 (1992).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable error . 
. . .")

In addition, during the March 2008 hearing, the Veteran 
testified that based upon prior EMG/NVC testing that he 
underwent, he believed the December 2006 VA examination 
EMG/NCV study to be inadequate and not as complete as prior 
testing.  He also indicated that he was previously diagnosed 
with bilateral numbness of the lower extremities in January 
2005, while in service.  

A private treatment record dated in January 2005 indicates a 
diagnosis of bilateral lower extremity paresthesias.  At the 
time of treatment, the Veteran indicated that his left lower 
extremity is worse than his right lower extremity, however, 
while the pain is intermittent, the paresthesias are 
constant.   

In February 2005, the Veteran underwent a private EMG/NCV 
study.  The physician concluded that the Veteran has an 
abnormal EMG/NCV.  He specifically noted that the Veteran has 
isolation denervation of the right extensor digitorum brevis 
of uncertain significance.

In December 2006, the Veteran underwent a VA examination.  
The examiner stated that the Veteran's right lower nerve 
conduction velocities were within normal limits.  The Board 
notes, that while the examiner provided a conclusion, the 
examination report does not include clinical findings 
regarding the EMG/NCV study.  Without such clinical findings 
it is not possible to assess the Veteran's contention that 
the VA testing was not as complete as earlier testing.

Therefore and despite the above opinion, the Board finds that 
clarification is needed before the appeal may be adjudicated.  
Specifically, the December 2006 VA examiner should review the 
examination to determine if it is as complete and thorough as 
the aforementioned private EMG/NCV study.  If the examiner 
finds the VA examination to be as complete and thorough, then 
to the extent possible, the examiner is requested on the 
significance of the isolation denervation of the right 
extensor digitorum brevis of uncertain significance shown in 
the earlier testing but not present at the time of the VA 
testing.  If the examiner finds that the VA testing 
examination is not as complete and thorough as the private 
EMG/NCV study, then all necessary tests should be performed 
to determine the current nature of the Veteran's right leg 
nerve damage, if any.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
in order to obtain the names and 
addresses of all medical care providers 
who have treated him for complaints 
related to his right leg since December 
2006.  The RO/AMC should then obtain and 
associate those records with the claims 
file.  

2.  The Veteran's claims file should be 
referred to the examiner who performed 
the December 2006 VA examination for 
further review and comment.  (If that 
examiner is no longer available, the 
Veteran's claims file should be referred 
to another appropriate examiner for 
review and comment.)  The examiner is 
requested to review the clinical findings 
of the December 2006 VA EMG/NCV testing 
and the February 2005 private EMG/NCV 
testing and comment as to where the VA 
testing is as complete and thorough as 
the February 2005 private EMG/NCV study.  
If the examiner finds the VA examination 
to be as complete and thorough as the 
private testing and continues to believe 
that there is no right lumbar 
radiculopathy, then the examiner is 
requested to comment on the abnormal 
findings shown on the February 2005 
private EMG/NCV testing and the January 
2005 private treatment record diagnosis.  
If the examiner does not find the VA 
examination and testing to be as complete 
and thorough as the private testing, then 
the Veteran should be afforded an 
additional examination/testing to 
determine whether any right lumbar 
radiculopathy is present and if present, 
whether it is related to the service 
connected degenerative disc disease of 
the lumbar spine.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




